DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s amendment filed January 19, 2021. Claims 1-6 are pending in the application. Claim 1 has been amended. Claims 1-6 will presently be examined to the extent they read on the subject matter of record.

Status of the Claims 
The objection of Claim 1 is withdrawn due to the amendment of the claims.
The objection of Claim 5 is withdrawn due to Applicant’s convincing remarks from January 19, 2021. 
The rejection of claims 1-6 under 35 U.S.C. 103 as being unpatentable over Ali et al. (JP2006-316107) in view of Kumei et al. (JP 2008-162971) and Ogawa et al. (US 2004/0253173) is maintained.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. (JP2006-316107) in view of Kumei et al. (JP 2008-162971) and Ogawa et al. (US 2004/0253173). Ali et al., Kumei et al. and Ogawa et al. cited by Applicant on the IDS filed 7/19/2020. Ogawa et al. is the English equivalent of WO 03/037797 and is cited on the IDS dated 7/19/2020.
Applicant’s Invention
Applicant claims a cosmetic composition containing metal oxide particles with an average particle diameter of 1µm or less and lepidocrocite-type platy titanate particles with an average unrolled diameter of 0.1µm to 10µm and an average thickness of 0.1µm to 4.0µm, the titanate particles being at least one selected from the group 0.5-0.7Li0.27Ti1.73 O3.85-3.95, K0.2-0.7 Mg0.4Ti1.6O3.7-3.95, and K0.2-0.7Li0.27-(2x/3) MgxTi1.73- (x/3)O3.7-3.95 [where 0.004 </= x</= 0.4], wherein the average unrolled diameter is obtained by a calculation of ((length) + (breadth))/2 of 50 particles.

Determination of the scope of the content of the prior art
(MPEP 2141.01)
Ali et al. teach a composite ultraviolet blocking agent comprises lepidochrocite-type plate-like titanic acid crystal particles and cerium oxide based crystal particles coated on the surface of the lepidochrocite-type plate-like titanic acid crystal particles, wherein the cerium oxide-based crystal particles account for 20 to 90 mass% of the total of the lepidochrocite-type plate-like titanic acid crystal particles and the cerium oxide-based crystal particles (Abstract, translation) (claim 1, cosmetic composition, metal oxide particles and lepidocrocite-type platy titanate particles). Ali et al. teach the lepidochrocite-like titanic acid has a chemical formula K3xLixTi2-xO4 and K2xMgxTi2-xO4. The template-like titanic acid chosen from the group of 0.05</=x</=0.5, 0.004 </= x</= 0.4, currently claimed, falls within this range for the value of x. The diameter of the crystal particle is 100 micrometers to 1 micrometer, and an aspect ratio is 5 or more (page 2 of 8, paragraph [0007], translation). Ali et al. teach it is more desirable that the titanic acid is expressed with 0.2-0.4, and it is good from 1 micrometer, the diameter is 3 micrometers or more 50 micrometers and aspect ratio is five or more (page 3 of 8, paragraph [0014], translation) (claim 1, K0.5-0.7Li0.27Ti1.73 O3.85-3.95, diameter-3 micrometers). Ali et al. teach to measure the path of plate-like 30 typical particles were chosen from the scanning electron microscope photograph, the length of a longest 
Ali et al. teach the cerium oxide crystal particle has a crystal diameter of 200 nm or less or 100 nm or less. This is equivalent to 0.2 µm or less or 0.1 µm or less (claims 1, 2, and 3; metal oxide particles, cerium oxide, average particle diameter of 1 µm or less; average particle diameter of 0.01 µm -0.5 µm) (page 3 of 8, paragraph [0026], translation). Ali et al. teach in Example 1, the plate-like titanic acid of composition of K0.8 Li0.27Ti1.73O4 is weighed out and processed to obtain plate-like titanic acid (page 4 of 8, paragraph [0032], translation). Cerium chloride and the calcium chloride which were adjusted so that CeO2:CaO will become a slurry. The compound ultraviolet-rays interception agent which has 50% mass covering of a calcium dope ceria was obtained to plate-like titanic acid (page 4 of 8, paragraph [0033], translation). The cerium oxide is 50% mass of the plate-like titanic acid. This reads on the a content of the titanate is 0.1 to 200 parts by mass relative to 100 parts by mass of the metal oxide particles, wherein if the particles is 50% mass the titanate would be 100 % mass (claim 6, parts by mass). 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Ali et al. do not specifically disclose the lepidocrocite-type platy titanate particles have an unrolled diameter of 0.1 µm to 10 µm, an average thickness of 0.1 µm to 4.0 µm, the titanate particles have an average length of less than 10 µm or the titanates is expressed by the formula of K0.5-0.7Li0.27Ti1.73 O3.85-3.95, K0.2-0.7 Mg0.4Ti1.6O3.7-3.95, and 0.2-0.7Li0.27-(2x/3) MgxTi1.73- (x/3)O3.7-3.95 [where 0.004 x 0.4], the calculation of the unrolled diameter or the average length of less than 10 µm. It is for this reason Kumei et al. and Ogawa et al. are added as secondary references. 
Kumei et al. teach a glittering pigment comprising lepidocrocite-type plate-like titanate crystal particles of a specific size (Abstract, translation). The glittering pigment comprising lepidocrocite-type plate-like titanate crystal particles have an average thickness of 0.1-5 µm and an average major axis of 10-100 µm and represented by chemical formula selected from the group consisting of K3xLixTi2-xO4 and K2xMgxTi2-xO4, in every case 0.05</=x</=0.5 (page 1 of 1, Solution, page 2 of 7, paragraph [0007], translation). Kumei et al. teach that measurement of the path of plate-like acid is based on the following method. 100 typical particles were chosen from the scanning electron microscope photograph, and the average value of the diameter of average length and the maximum length of the thickness direction of the particle was made into average thickness for the average value of the length of the longest portion in the tabular plane of the particle (page 2 of 7, paragraph [0007], translation).
Ogawa et al. teach lepidocrocite lithium potassium titanate having a composition represented by the formula K0.5-0.7Li0.27Ti1.73O3.85-3.95. Ogawa et al. teach the lepidocrocite lithium potassium titanate as recited in claim 1, characterized as having an arithmetic mean of major and minor diameters of 0.1-100 µm, a proportion of a major to minor diameter of from 1 to below 10, a mean thickness of 50-5,000 nm, which is equivalent to 0.01µm-5µm and a flaky shape (page 4, claims 1 and 2). Ogawa et al. teach an arithmetic mean of major and minor diameters ((major diameter+minor diameter)/2), a proportion of a major to minor diameter (major diameter/minor diameter) 
Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of Ali et al., Kumei et al. and Ogawa et al. and the particles have an unrolled diameter of 0.1 µm to 10 µm or 1 µm to 5 µm. Ali et al. teach a composite ultraviolet blocking agent comprises lepidochrocite-type plate-like titanic acid crystal particles and cerium oxide based crystal particles coated on the surface of the lepidochrocite-type plate-like titanic acid crystal particles. Ali et al. teach the lepidochrocite-like titanic acid has a chemical formula K3xLixTi2-xO4 and K2xMgxTi2-xO4. The template-like titanic acid is chosen from the group of 0.05</=x</=0.5, 0.004 </= x</= 0.4, currently claimed, falls within this range. One of ordinary skill in the art would find it obvious that the lepidochrocite-like titanic acid has an average unrolled diameter of 0.1µm to 10µm or 1µm to 5µm because Ali et al. teach it is good to have a diameter from 1 micrometer, a diameter of 3 micrometers and an aspect ratio of five or more. The diameter of the claimed invention, 0.1µm to 10µm, falls within the diameter range taught by Ali et al. The aspect ratio is the ratio of the length to width of a particle. 
Regarding the average unrolled diameter, the prior art references teach the calculation of unrolled diameter without using the phrase “unrolled diameter”. Ali et al. teach to measure the path of plate-like 30 typical particles were chosen from the scanning electron microscope photograph, the length of a longest portion (length) and the length of the shortest portion in the tabular plane of the particle were read on the basis of the scale of a microscope, both average value was made into the path of one 
Regarding the average thickness of 0.1 µm to 4.0 µm, Kumei et al. teach that the average thickness of the lepidocrocite-type plate-like titanate crystal particles is 0.1-5 µm. The lepidocrocite-type plate-like titanate crystal particles taught by Kumei et al. are the same as the formulas K3xLixTi2-xO4 and K2xMgxTi2-xO4 taught by Ali et al. As such, it would have been obvious to one of ordinary skill in the art that if the lepidocrocite-type is the same, the skilled artisan would expect to obtain a result that necessarily flows with 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Ali et al., Kumei et al. and Ogawa et al. and use the lepidocrocite-type platy titanate particles that are expressed by the claimed chemical formulas. Ali et al. teach a composite ultraviolet blocking agent comprises lepidochrocite-type plate-like titanic acid crystal particles and cerium oxide based crystal particles coated on the surface of the lepidochrocite-type plate-like titanic acid crystal particles. Ali et al. teach the lepidochrocite-like titanic acid has a chemical formula K3xLixTi2-xO4 and K2xMgxTi2-xO4. One of ordinary skill in the art would have been motivated to use the lepidocrocite lithium potassium titanate taught by Ogawa et al. because the lepidocrocite lithium potassium titanate represented by the formula K0.5-0.7Li0.27Ti1.73O3.85-3.95 has a formula very similar to the formula K0.8 Li0.27Ti1.73O4 taught in example 1 of Ali et al. The diameters of the particles using the formula taught by Ogawa et al., fall within the range of the diameters of the particles taught by Ali et al., major and minor diameters of 0.1-100 µm, a proportion of a major to minor diameter of from 1 to below 10, a mean thickness of 0.01µm-5µm and a flaky shape. Based on the similarities of the formulas and the properties, average diameter, average thickness, one of ordinary skill in the art would have been motivated to use the lepidocrocite formula taught by Ogawa et al. in the compositions taught by Ali et al. with a reasonable expectation of success.
3xLixTi2-xO4 and K2xMgxTi2-xO4. The template-like titanic acid chosen from the group of 0.05</=x</=0.5. One of ordinary skill in the art would find it obvious that the lepidochrocite-like titanic acid has an average unrolled diameter of 0.1µm to 10µm or 1µm to 5µm because Ali et al. teach it is good to have a diameter from 1 micrometer, a diameter is 3 micrometers or more 50 micrometers and an aspect ratio of five or more. The diameter of the claimed invention falls within the diameter range taught by Ali et al. The aspect ratio, which is the ratio of the length to width of a particle. As such, one of ordinary skill in the art would have been motivated to use the parameters relating to the diameter of the particles and the aspect ratio to determine the average length of the titanate particles, including an average length of less than 10 µm, to produce an effective lepidocrocite-type platy titanate particle. The adjustment of particular conventional working conditions is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Response to Arguments
Applicant's arguments filed January 19, 2021 have been fully considered but they are not persuasive. Applicant argues that the amendment of the average unrolled diameter is obtained by a calculation of ((length) + (breadth))/2 of 50 particles clarifies the intent behind the term “unrolled diameter”. 
In response to Applicant’s argument, the prior art references teach the calculation of unrolled diameter without using the phrase “unrolled diameter”. Ali et al. teach to measure the path of plate-like 30 typical particles were chosen from the scanning electron microscope photograph, the length of a longest portion (length) and the length of the shortest portion in the tabular plane of the particle were read on the basis of the scale of a microscope, both average value was made into the path of one particle, and the average value of 30 pieces was made into the characteristic particle size. Kumei et al. teach that measurement of the path of plate-like acid is based on the following method. 100 typical particles were chosen from the scanning electron microscope photograph, and the average value of the diameter of average length and the maximum length of the thickness direction of the particle was made into average thickness for the average value of the length of the longest portion in the tabular plane of the particle. Ogawa et al. teach an arithmetic mean of major and minor diameters ((major diameter+minor diameter)/2), a proportion of a major to minor diameter (major diameter/minor diameter) and a mean thickness of KTLO spread over a wide range of values and may be suitably chosen depending upon the end use contemplated. Based on the amended claims, the average unrolled diameter is obtained by a calculation of ((length) + (breadth))/2 of 50 particles. Therefore, based on this calculation, the prior art 
Applicant argues that the Ogawa reference is not analogous art and that one of ordinary skill in the art would not look to Ogawa. Applicant argues improper hindsight. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
While Ogawa is not specifically taught to be used in the cosmetic field, by Applicant’s own admission the lepidocrocite-type platy particles taught by Ogawa et al. are prior art. Applicant admits in the original specification on page 12, paragraph [0031] that the method of producing the K0.5-0.7Li0.27Ti1.73O3.85-3.95 is disclosed in WO 2003/037797. Ogawa et al. (US 2004/0253173) is the English equivalent of WO 03/037797 and is cited on the IDS dated 7/19/2020. Claim 1 of Ogawa et al. teach a Lepidocrocite lithium potassium titanate having a composition represented by the formula K0.5-0.7Li0.27Ti1.73O3.85-3.95. This claim is directed to a composition, specifically the same titanate expressed by the formula in instant claim 1. It is not to be used in any 3xLixTi2-xO4 and K2xMgxTi2-xO4. One of ordinary skill in the art would have been motivated to use the lepidocrocite lithium potassium titanate taught by Ogawa et al. because the lepidocrocite lithium potassium titanate represented by the formula K0.5-0.7Li0.27Ti1.73O3.85-3.95 has a formula very similar to the formula K0.8 Li0.27Ti1.73O4 taught in example 1 of Ali et al. The diameters of the particles using the formula taught by Ogawa et al., fall within the range of the diameters of the particles taught by Ali et al., major and minor diameters of 0.1-100 µm, a proportion of a major to minor diameter of from 1 to below 10, a mean thickness of 0.01µm-5µm and a flaky shape. Based on the similarities of the formulas and the properties, average diameter, average thickness, one of ordinary skill in the art would have been motivated to use the lepidocrocite formula taught by Ogawa et al. in the compositions taught by Ali et al. with a reasonable expectation of success.
The claims remain rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRIAE M HOLT/           Examiner, Art Unit 1616                                                                                                                                                                                             

                                                                                                                                                                                          /SUE X LIU/Supervisory Patent Examiner, Art Unit 1616